DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1. 	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for a MTC device terminal receiving first indication information via an EPDCCH on a first resource block, wherein the first indication information indicates a second resource block for receiving the first portion of the data transmission in the cell common message from the base station via a PDSCH; and receiving the first portion of the data transmission in the cell common message at the machine type communication device terminal from the base station via the PDSCH on the second resource block; and performing the following when the machine type communication device terminal receives a second portion of the data transmission in downlink data from the base station: receiving second indication information at the machine type communication device terminal from the base station via the EPDCCH on a third resource block; detecting whether DCI information exists in the second indication information and, if the DCI information exists, decoding identifying information of a fourth resource block in the detected DCI information for receiving the second portion of a data transmission in the downlink data from the base station via the PDSCH; and receiving the second portion of the data transmission in the downlink data at the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0230249, Nguyen et al., disclose Wireless communications system and method in a wireless communications system.
US 2014/0328260, Papasakellariou et al., disclose Scheduling over multiple transmission time intervals
US 20130308572, Sayana et al., disclose Transmission mode and feedback designs to support MTC type devices in LTE.
3GPP TR 36.888, V12.0.0, discuss provision of low-cost Machine-Type Communications (MTC) User Equipment (UEs) based on LTE. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413